DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 5-6, drawn to generating a request for resource access and controlling resource access between two entities within a distributed system, as classified in G06F9/468.
II. Claims 1-4, 7-12, and 15, drawn to changing and transferring ownership of a resource between two entities by using a common resource ownership table, as classified in G06F9/50.
III. Claims 13-14, drawn to forwarding access request and common resource ownership via communication between a source entity and a destination entity, as classified in G06F9/52.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as a first combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination of Invention I as claimed does not require the particulars of the subcombination of Invention II as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination has separate utility from the subcombination. 
The combination of Invention I) recites that a non-source entity generates a request for access to a resource, which is transmitted to a source entity for access generation and result transmission to a non-source entity.  
Invention II) recites determining resource ownership within a common resource table, sending a MOVE command, sharing/transferring ownership of the common resource, and updating a resource ownership table based on the MOVE command.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- Invention I and Invention II are directed to different paragraphs of the written description, as shown from the specification. Invention I pertains to Paragraphs [0007], while Invention II pertains to Paragraphs [0064, 0069]. 
- Invention II is requires a more narrow field of search than Invention II. To be specific: 
Invention I is directed to resource access and resource control. 
Invention II is directed to transferring shared common resource ownership by performing a move command and updating a common resource table.

I and III are also related as a second combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination of Invention I as claimed does not require the particulars of the subcombination of Invention II as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination has separate utility from the subcombination. 
The combination of Invention I) recites that a non-source entity generates a request for access to a resource, which is transmitted to a source entity for access generation and result transmission to a non-source entity.  
The subcombination as claimed by Invention III) recites forwarding and communicating resource access between a source entity and a destination entity by receiving an indication of a common resource to be moved, determining an access request, determining a MOVE command, and ensuring the MOVE command reaches a destination entity.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
- Invention I and Invention III are directed to different paragraph sections, as shown from the specification. Invention I pertains to Paragraphs [0007], while Invention III pertains to Paragraphs [0010, 0067-0069].
- Invention III is requires a more narrow field of search than Invention III. To be specific: 
Invention I is directed to resource access and resource control. 
Invention III is directed to receive ownership indication for a common resource to be moved and examine a source entity queue to determine an access request and determine a MOVE command. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
During a telephone conversation with Edward Meisarosh on 25 February 2021 a provisional election was made without traverse to prosecute the invention of Group II, Claims 1-4, 7-12, and 15 which is directed towards data processing corresponding to data formats.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6 of Group I and Claims 13-14 of Group III, directed towards selecting operations for cloud-computing devices, is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status
This instant application No. 16/298419 has claims 1-15 pending.  
A restricted requirement has been placed on the claims. And following this, Applicant elected Claims 1-4, 7-12, and 15.

Oath/Declaration
The Applicant’s oath/declaration received on May 14, 2019 has been reviewed and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
The drawings, as received on March 11, 2019, are acceptable for examination purposes.

Claim Objections
Claims 9, 11, 12, and 15 are objected to for the following reasons: minor informalities. Please see claim language, with objections and suggested amendments. 
Claim 9 – grammatical error
9. The method of claim 8, further comprising: 
accepting the MOVE command from the source entity by the non-source originating entity; and 
notifying the non-source originating entity that ownership of the common resource has been transferred to the destination entity.  
Claim 11 – grammatical error
11. The method of claim 10, further comprising: 
creating, by the entity not having a common resource ownership table, a temporary table indicating ownership of a commonly owned resource, by other entities having access to the commonly owned resource, and whether the other entities have responded to the MOVE command; and 
marking entries to the temporary table as having moved ownership of the commonly owned resource from the source entity to the destination entity as entities acknowledge the MOVE command from the entity not having a common ownership resource table.  
Claim 12 – grammatical error
12. The method of claim 11, further comprising removing the temporary table once all the entities having access to the common resource respond to the MOVE command with a MOVE CMPLT command indicating to the destination entity that the ownership of the commonly owned resource has been updated from the source entity to the destination entity.
Claim 15 – grammatical error
15. The method of claim 9, wherein notifying the non-source originating entity that ownership of the common resource has been transferred to the destination entity comprises the destination entity sending a MOVE CMPLT back to the non-source originating entity.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 1-4, 7-12, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do fall within at least one of the four categories of patent eligible subject matter, as the recite a “method” or process), yet they are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea - namely a mental process without significantly more. Listed below is entire language of claim 1. 
1. A method for a distributed system comprising a source entity and a destination entity, 
wherein each entity has a common resource ownership table, 
the method comprising: 
determining, by the source entity, that ownership of a common resource is to be transferred to the destination entity; 
updating the common resource ownership table of the source entity, to reflect that the source entity no longer owns the common resource; and 
sending a MOVE command to another entity within the distributed system reflecting that the common resource ownership has been changed from the source entity to the destination entity.  
The claim(s) recite(s) steps of determining that ownership of a common resource is to be transferred to the destination entity; and updating the common resource ownership table, to reflect that the source entity no longer owns the common resource. These claimed steps are mental steps that can be  the additional elements represent post-solution steps are generic (feasible with the physical aid pen-and-paper) and additional generic components (e.g. a source entity and a destination entity) that can be equated to human entities interacting with each other, as part of  a mental process. The claim(s) does include additional elements of a source entity, a destination entity, a determining step performed by the source entity, and a final step of “sending a MOVE command to another entity within the distributed system reflecting that the common resource ownership has been changed from the source entity to the destination entity”. But these additional elements are insufficient and they do not amount to significantly more than the judicial exception because they add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Dependent Claims 2-4 are rejected. Please see the recited claims below.
2. The method of claim 1, wherein updating the common resource ownership table further comprises indicating that the destination entity owns the common resource.  
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
3. The method of claim 2, further comprising sending a MOVE command to at least one non-source entity indicating that the ownership of the common resource has changed from the source entity to the destination entity.  
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
4. The method of claim 3, wherein the method further comprises sending an acknowledgement from the at least one non-source entity that the ownership of the common resource has changed from the source entity to the destination entity.
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea - namely a mental process without significantly more. Listed below is entire language of claim 7. 
7. A method of transferring ownership of a common resource in a distributed system when a source entity, which owns the common resource, is not known by an originating entity, which is requesting the transfer of ownership, the method comprising: 
receiving of a MOVE command by a non-source originating entity having a common resource ownership table; 
examining, by the originating entity, the common resource ownership table to determine which entity owns the common resource; and 
sending a MOVE command from the originating entity to the source entity indicating that the transfer of ownership of the common resource from the source entity to a destination entity is requested.  
The claim recites a method performing steps of receiving of a MOVE command by a non-source originating entity having a common resource ownership table; examining, by the originating entity, the common resource ownership table to determine which entity owns the common resource; and sending a MOVE command from the originating entity to the source entity indicating that the transfer of ownership of the common resource from the source entity to a destination entity is requested.  the claimed elements represent generic steps performed by entities that can be equated to humans interacting with each other. The claim does include additional elements of a method of transferring ownership of a common resource in a distributed system when a source entity, which owns the common resource, is not known by an originating entity, which is requesting the transfer of ownership – the entities being interpreted as human entities that own a common resource. However, this additional element is an additional step of human interaction that primarily mentions a distributed system. The additional element generally links the use of the judicial exception to a particular technological environment or field of use (such as distributed systems) – see MPEP 2106.05(h). In plain language, the claim is still open to interpretation of human entities, which is insufficient and does not amount to significantly more than the judicial exception.
Dependent Claims 8-9 and 15 are rejected.
8. The method of claim 7, further comprising: 
sending, by the source entity, a MOVE command to at least one non-source entity indicating that the ownership of the common resource has moved from the source entity to the destination entity.  
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
9. The method of claim 8 further comprising: 
accepting the MOVE command from the source entity by the non-source originating entity; and 
notifying the non-source originating entity that ownership of the common resource has been transferred to the destination entity.  
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
15. The method of claim 9 wherein notifying the non-source originating entity that ownership of the common resource has been transferred to the destination entity comprises the destination entity sending a MOVE CMPLT back to the non-source originating entity.
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea - namely a mental process without significantly more. Listed below is entire language of claim 10. 
10. A method of transferring ownership of a common resource in a distributed system when a source entity, which owns the common resource, does not have a common resource ownership table, the method comprising: 
accepting of a MOVE command by an entity not having a common resource ownership table; 
determining, by the entity not having a common resource ownership table, that it no longer owns the common resource; and  QC183410Qualcomm Ref. No. 183410 20 
sending a MOVE command from a non-source entity to at least one other entity indicating that the transfer of ownership of the common resource from the source entity to a destination entity is indicated.  
The claim(s) recite(s) steps of accepting of a MOVE command by an entity not having a common resource ownership table; determining, by the entity not having a common resource ownership table, that it no longer owns the common resource; and sending a MOVE command from a non-source entity to at least one other entity indicating that the transfer of ownership of the common resource from the source entity to a destination entity is indicated. These steps are equivalent to entities (e.g. human entities) interacting between themselves, in order to accept a MOVE command, determine resource ownership from information such as a common resource ownership table, and send a MOVE command from one entity to another. This judicial exception is not integrated into a practical application because  the claimed elements represent generic steps performed by entities that can be equated to humans interacting with each other. The claim does include additional elements of a method of transferring ownership of a common resource in a distributed system when a source entity, which owns the common resource, does not have a common resource ownership table – the entities being interpreted as human entities that own a common resource. However, this additional element is an additional step of human interaction that primarily mentions a distributed system. The additional element generally links the use of the judicial exception to a particular technological environment or field of use (such as distributed systems) – see MPEP 2106.05(h). In plain language, the claim is still open to interpretation of human entities, which is insufficient and does not amount to significantly more than the judicial exception.
Dependent Claims 11-12 are rejected as being non-statutory as well.
11. The method of claim 10, further comprising: 
creating, by the entity not having a common resource ownership table, a temporary table indicating ownership of a commonly owned resource, by other entities having access to the commonly owned resource, and whether the other entities have responded to the MOVE command; 
marking entries to the temporary table as having moved ownership of the commonly owned resource from the source entity to the destination entity as entities acknowledge the MOVE command from the entity not having a common ownership resource table.  
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
12. The method of claim 11 further comprising removing the temporary table once all the entities having access to the common resource respond to the MOVE command with a MOVE CMPLT command indicating to the destination entity that the ownership of the commonly owned resource has been updated from the source entity to the destination entity.
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
See claim language for claim 7 below:
A method of transferring ownership of a common resource in a distributed system when a source entity, which owns the common resource, is not known by an originating entity, which is requesting the transfer of ownership, the method comprising: 
receiving of a MOVE command by a non-source originating entity having a common resource ownership table; 
examining, by the originating entity, the common resource ownership table to determine which entity owns the common resource; and 
sending a MOVE command from the originating entity to the source entity indicating that the transfer of ownership of the common resource from the source entity to a destination entity is requested.
This claim recites two specific entities: “a non-source originating entity” and “an originating entity”.


boldfaced, italicized limitations): 
“receiving of a MOVE command by a non-source originating entity having a common resource ownership table; 
examining, by the originating entity, the common resource ownership table to determine which entity owns the common resource;”
The “receiving” step states that: 
A non-source originating entity has a common resource ownership table
The “examining” step states that: 
The originating entity examines the common resource ownership table. 
First, it is unclear how the originating entity can examine common resource ownership table, if the non-source originating entity has this table. Either there are missing essential steps or the originating entity is improperly recited. Second, this claim language is indefinite because it is even unclear whether a non-source originating entity is different from the originating entity, especially given the antecedent basis established by wording of “the originating entity”. For now, Examiner interprets that both entities are different. But the “receiving” and “examining” steps make it unclear. 
Applicant needs to clarify the “examining” step by claiming essential steps which depict how the originating entity examines the common resource ownership table, of which it is not the holder or proprietor.
It is also recommended that Applicant further define the entities in the claim, and provide properties to show the different between each.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahtinen et al. (Pub. No. US2008/0086603 published on April 10, 2008; hereinafter Lahtinen).
Regarding claim 1, Lahtinen discloses the following: 
A method for a distributed system comprising 
a source entity and a destination entity, 
(Lahtinen discloses a source entity “SS1” and a  destination entity “SS2” [0050])
wherein each entity has a common resource ownership table, 
(Lahtinen discloses that each entity share a common resource owner table, e.g. “These parameter values may in one embodiment be stored in a table at the memory management unit to keep track of all controlled memory resources” [0034])
the method comprising: 
determining, by the source entity, that ownership of a common resource is to be transferred to the destination entity; 
(Lahtinen teaches determining, by the source entity, that ownership of a common resource is to be transferred to the destination entity [0041, 0051], e.g. “If then the first subsystem is not in need of the allocated memory region any more and the data located in the memory region is required by a second subsystem, the first subsystem may transfer the ownership to a second subsystem” [0051]) 
updating the common resource ownership table of the source entity, to reflect that the source entity no longer owns the common resource; and 
(Lahtinen teaches updating the common resource ownership table of the source entity [0054], to reflect that the source entity no longer owns the common resource [0051-0052], e.g. “transmitting via the memory interface MI the region code and logical starting address of the region along with its subsystem identifier to the IMMU in step 218, which in response (step 220) updates the IMMU table with the new parameter values for owner ID and logical address, while all other parameters remain unchanged” [0054])
sending a MOVE command to another entity within the distributed system reflecting that the common resource ownership has been changed from the source entity to the destination entity.
(Lahtinen teaches sending a MOVE command to another entity within the distributed system reflecting that the common resource ownership has been changed from the source entity to the destination entity, e.g. “transmitting via the memory interface MI the region code and logical starting address of the region along with its subsystem identifier to the IMMU in step 218” [0054])
Regarding claim 2, Lahtinen discloses the following: 
wherein updating the common resource ownership table further comprises indicating that the destination entity owns the common resource.
(Lahtinen teaches updating the common resource ownership table further comprises indicating that the destination entity owns the common resource [0054])
Regarding claim 3, Lahtinen discloses the following: 
further comprising sending a MOVE command to at least one non-source entity indicating that the ownership of the common resource has changed from the source entity to the destination entity.
Lahtinen teaches sending a MOVE command to at least one non-source entity, such as an IMMU, indicating that the ownership of the common resource has changed from the source entity to the destination entity [0054])
Regarding claim 4, Lahtinen discloses the following: 
wherein the method further comprises sending an acknowledgement from the at least one non-source entity that the ownership of the common resource has changed from the source entity to the destination entity.
(Lahtinen teaches sending an acknowledgement from the at least one non-source entity that the ownership of the common resource has changed from the source entity to the destination entity, e.g. “Finally, the IMMU may acknowledge the ownership update by an acknowledgement signal or message to the second subsystem SS2 in step 222. Now the subsystem may access the memory region as usual” [0054])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen et al. (Pub. No. US2008/0086603 published on April 10, 2008; hereinafter Lahtinen) in view of Turean (Pub. No. US2018/0032442 filed on October 10, 2016; hereinafter Turean) in view of Khartikov et al. (Pub. No. US2015/0277911 published on March 28, 2014; hereinafter Khartikov.
Regarding claim 7, Lahtinen disclose the following: 
A method of transferring ownership of a common resource in a distributed system, 
(Lahtinen discloses a method of transferring ownership of a common resource in a distributed system [0050-0051, 0054])
the method comprising: 
receiving of a MOVE command by a non-source originating entity having a common resource ownership table; 
(Lahtinen teaches receiving of a MOVE command or request to transfer ownership [Fig. 4, Element 202], the request being received by a non-source originating entity or IMMU having a common resource ownership table [0051-0052; Fig. 4, Elements 202 and 204], e.g. “If then the first subsystem is not in need of the allocated memory region any more and the data located in the memory region is required by a second subsystem, the first subsystem may transfer the ownership to a second subsystem. At that time, the ownership of the respective memory region is defined by the parameter" owner ID" in the IMMU table, having a value of the first subsystem ID” [0051])

However, Lahtinen does not disclose the following:
A method of transferring ownership of a common resource in a distributed system when a source entity, which owns the common resource, is not known by an originating entity, which is requesting the transfer of ownership 
***EXAMINER’S INTERPRETATION: 
“A source entity owns the common resource, while an originating management entity does not know about source entity ownership, and the originating management entity requests transfer of ownership”
Nonetheless, this feature would have been made obvious, as evidenced by Turean.
Turean teaches transferring ownership of a common resource in a distributed system when a source entity, which owns the common resource, is not known by an originating entity or DTU [0081, 0100], which is requesting the transfer of ownership, e.g. “This command will cause an attempt to assign ownership of the mapping to the requestor. This command will fail if bp is not mapped to a device page or if ownership is already set to a different owner or master. When a device page is indicated as "owned" command dtu_unmap will fail regardless of the caller” [0092])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen with the teachings of Turean. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Modify the transferring step of Turean with the steps of Lahtinen. 
The motivation would have been as follows: “Once a component acquires a bus page and a mapping to a device page is installed for it, only that component should be able to control when the device page is released” [0090 – Turean].

However, Lahtinen in view of Turean does not disclose the following:
(1)	examining, by the originating entity, the common resource ownership table to determine which entity owns the common resource; and 
(2)	sending a MOVE command from the originating entity to the source entity indicating that the transfer of ownership of the common resource from the source entity to a destination entity is requested.  
***EXAMINER INTERPRETATION: “the originating entity is a management entity, and the source entity is an entity that owns the resource, the move command is sent by an originating entity to request  transfer of resource ownership from the source entity to a destination entity
Nonetheless, this feature would have been made obvious, as evidenced by Khartikov.
(1) (Khartikov teaches examining, by the originating entity or processor [0152], the common resource ownership table to determine which entity owns the common resource, e.g. “when an instruction with a given resource destination is retired, retirement unit 1820 may read LRRAT 1822 using the destination resource's logical identifier as an index. If indicator 1824 of the indexed LRRAT 1822 entry is clear, then the instruction may free its associated PRF identifier included in A-RAT 1808… if the indicator 1824 of the indexed LRRAT 1822 entry is set, then a physical resource associated with an LSRC has transferred ownership of its PRF entry to an LDST and thus might not be allocated” [0193])
(2) (Khartikov teaches sending a MOVE command, e.g. "LMOV R2, R1" indicates that a physical resource referenced by R1 is transferred to R2 [0191], from the originating entity or “retirement unit” [0190] of a processor [0152] to the source entity “LSRC” indicating that the transfer of ownership of the common resource from the source entity “LSRC” to a destination entity “LDST” is requested [0190] – “retirement unit 1820 may prevent deallocation of physical resources associated with any LSRC parameter that has been reassigned to an LDST. Such an association may be made by, for example, transfer of ownership of PRF 1810 entries from LSRC to LDST” [0190])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen in view of Turean with the teachings of Khartikov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the examining and sending steps of Khartikov with respect to the originating entity of Lahtinen in view of Turean.
The motivation would have been “to receive a logical move instruction. The logical move instruction includes a source logical register as a source parameter and a destination logical register as a destination parameter” [Abstract – Khartikov].
Regarding claim 8, Lahtinen in view of Turean in view of Khartikov disclose the following: 
further comprising: 
sending, by the source entity, a MOVE command to at least one non-source entity indicating that the ownership of the common resource has moved from the source entity to the destination entity.  
(Lahtinen discloses sending, by the source entity, a MOVE command to at least one non-source entity or IMMUindicating that the ownership of the common resource has moved, as ownership prepares to be transferred, from the source entity to the destination entity, e.g. “the first subsystem SS1 transmits to the memory management unit IMMU its subsystem identifier and the region code of the memory region the ownership of which is to be transferred” [0052])
Regarding claim 9, Lahtinen in view of Turean in view of Khartikov disclose the following: 
further comprising: 
accepting the MOVE command from the source entity by the non-source originating entity; and 
(Lahtinen discloses accepting the MOVE command from the source entity SS1 by the non-source originating entity or IMMU [0054])
notifying the non-source originating entity that ownership of the common resource has been transferred to the destination entity.  
(Lahtinen discloses notifying the non-source originating entity or IMMU that ownership of the common resource has been transferred to the destination entity, e.g. “by transmitting via the memory interface MI the region code and logical starting address of the region along with its subsystem identifier to the IMMU in step 218” [0054])
Regarding claim 15, Lahtinen in view of Turean in view of Khartikov disclose the following: 
wherein notifying the non-source originating entity that ownership of the common resource has been transferred to the destination entity comprises the destination entity sending a MOVE CMPLT back to the non-source originating entity.
(Lahtinen teaches that notifying the non-source originating entity that ownership of the common resource has been transferred to the destination entity comprises the destination entity sending a MOVE CMPLT or acknowledgement back to the non-source originating entity [0054])
Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen et al. (Pub. No. US2008/0086603 published on April 10, 2008; hereinafter Lahtinen) in view of Khartikov et al. (Pub. No. US2015/0277911 published on March 28, 2014; hereinafter Khartikov).
Regarding claim 10, Lahtinen disclose the following: 
A method of transferring ownership of a common resource in a distributed system when a source entity, which owns the common resource, does not have a common resource ownership table 
(Lahtinen discloses a method of transferring ownership of a common resource in a distributed system [0050-0051, 0054] when a source entity, which owns the common resource, does not have a common resource ownership table because the common resource ownership table is owned by an IMMU [0050, 0054])
the method comprising: 
accepting of a MOVE command by an entity not having a common resource ownership table; 
(Lahtinen teaches accepting of a MOVE command that provided by an entity not having a common resource ownership table [0051-0052])
***EXAMINER’S INTERPRETATION: 
“an entity not having a common resource ownership table is either a source entity or a destination entity” 
determining, by the entity not having a common resource ownership table, that it no longer owns the common resource; and  QC183410Qualcomm Ref. No. 183410 20 
(Lahtinen teaches determining, by the entity such as the source entity or receiving entity not having a common resource ownership table – evidenced by the source entity not having the common resource ownership table [0050-0051], that it no longer owns the common resource, e.g. “the IMMU may send an acknowledgement to the subsystem to confirm the removal in step 206, which is received at the first subsystem SS1 in step 208” [0052])

However, Lahtinen does not disclose the following:
sending a MOVE command from a non-source entity to at least one other entity indicating that the transfer of ownership of the common resource from the source entity to a destination entity is indicated.  
Nonetheless, this feature would have been made obvious, as evidenced by Khartikov.
(Khartikov teaches sending a MOVE command, e.g. "LMOV R2, R1" indicates that a physical resource referenced by R1 is transferred to R2 [0191], from a non-source entity or “retirement unit” [0190] of a processor [0152] to at least one other entity indicating that the transfer of ownership of the common resource from the source entity “LSRC” to a destination entity “LDST” is indicated [0190] – “retirement unit 1820 may prevent deallocation of physical resources associated with any LSRC parameter that has been reassigned to an LDST. Such an association may be made by, for example, transfer of ownership of PRF 1810 entries from LSRC to LDST” [0190])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen with the teachings of Khartikov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply the sending steps of Khartikov with respect to the originating entity of Lahtinen in view of Turean.
Khartikov].
Claim(s) 11 rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen in view of Khartikov in view of Abouelwafa et al. (Pub. No. US2019/0332271 filed on April 27, 2018; hereinafter Abouelwafa).
Regarding claim 11, Lahtinen in view of Khartikov does not disclose the following: 
further comprising: 
(1)	creating, by the entity not having a common resource ownership table, a temporary table indicating ownership of a commonly owned resource, by other entities having access to the commonly owned resource, and whether the other entities have responded to the MOVE command; 
***EXAMINER’S INTERPRETATION: 
“creating, by the entity not having a common resource ownership table, a temporary table indicating ownership of a commonly owned resource, by other entities having access to the commonly owned resource, and whether the other entities have responded to the MOVE command”
(2)	marking entries to the temporary table as having moved ownership of the commonly owned resource from the source entity to the destination entity as entities acknowledge the MOVE command from the entity not having a common ownership resource table.  
Nonetheless, this feature would have been made obvious, as evidenced by Abouelwafa.
(1) (Abouelwafa teaches creating, by the entity not having a common resource ownership table, a temporary table indicating ownership of a commonly owned resource – either by a source entity “Sending Controller” [0059] or a destination entity “Receiving controller” [0057], by other entities having access to the commonly owned resource [0047, 0060], e.g. “The alignment of the sub-LUN ownership on the second storage array may be performed such that the ownership of the sub-LUNs for a third storage controller for each storage arrays has corresponding sub-LUN ownership, and so forth with the remaining storage controllers in the storage arrays” [0060])
(2) (Abouelwafa teaches marking entries to the temporary table as having moved ownership of the commonly owned resource from the source entity to the destination entity [0057, 0073], e.g. “The temporary table in memory may also include identification of sub-LUNs as not matching fora storage controller of the first storage array and for a storage controller of a second storage array. The identified non-matching sub-LUNs of the second storage array may be aligned with corresponding sub-LUN of the first storage array. In other words, a non-matching sub-LUN may be associated or moved in the temporary table to another controller of the second storage array” [0057] as entities acknowledge the MOVE command from the entity not having a common ownership resource table [0060, 0077-0078])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen in view of Khartikov with the teachings of Abouelwafa. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the well-known techniques of Abouelwafa using the entities of Lahtinen in view of Khartikov. Abouelwafa pertains to techniques for and resource management at the hardware level, just as Lahtinen in view of Khartikov.
The motivation would have been as follows: “The temporary table may then be used by the storage controller to update the LUN table for the second storage array. The second storage controller would reorganize the second controller's LUN table according to the alignment identified in the temporary table. The updated LUN table would be replicated to other storage controllers of the second storage array” [0074 – Abouelwafa].
 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.
Please see claim language of interest below: 
12. The method of claim 11 further comprising removing the temporary table once all the entities having access to the common resource respond to the MOVE command with a MOVE CMPLT command indicating to the destination entity that the ownership of the commonly owned resource has been updated from the source entity to the destination entity.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 13, 2021